In this suit, instituted by Benjamin Franklin Bond  Indemnity Corporation against C. E. Nichols and E. S. Price, the defendants filed pleas of privilege, which were overruled; hence, this appeal.
The note, which is the basis of the suit, was dated at Beeville, Tex., but did not specify any place of payment. The sole question here is as to whether this is a contract in writing to perform an obligation in a particular county, as contemplated by article 1995, subd. 5, Revised Civil Statutes of Texas (1925), so as to sustain the venue in Bee county.
A promissory note which is dated at a particular place and which is otherwise silent as to the place of payment is not, within the purview of the above-cited statutory provision, a contract in writing to perform the obligation in the county where the town specified in the date line is located. The pleas of privilege were therefore good. Collier v. Steinhardt (Tex. Civ. App.) 16 S.W.2d 984.
The judgment of the district court is accordingly reversed, and the cause is remanded, with instructions to change the venue of the entire case to Refugio county.